77 F.3d 487
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.William H. WHETSTINE, Appellant,v.Walter SAUR;  Barbara Binnie;  Robert A. Jackson;  JoAnne C.Lawrence;  Kittie D. Weston-Knauer;  SallyChandler Halford;  Steven Wolmutt, Appellees.
No. 95-2058.
United States Court of Appeals, Eighth Circuit.
Submitted:  Jan. 30, 1996.Decided:  Feb. 21, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
William H. Whetstine, an Iowa inmate, appeals the district court's1 adverse judgment following a bench trial in Whetstine's 42 U.S.C. § 1983 action.   We conclude the district court's judgment for defendants was correct, and that an extended discussion is not warranted.   Accordingly, the judgment is affirmed.   See 8th Cir.  R. 47B.



1
 The Honorable Charles R. Wolle, Chief Judge, United States District Court for the Southern District of Iowa